Opinion by
Ekwall, J.
It was stipulated that the merchandise consists of rugs and carpets exported from Iran between the dates of December 21, 1939, and September 26, 1941, and that the merchandise and issues are similar in alL material respects to those involved in Abstract 54056. In accordance with stipulation and pursuant to the instructions contained in T. D. 51892, the collector was directed to reliquidate the entries, converting the currency of the invoices, Iranian rials, to United States dollars at the rate of $.053475 as to all items, except such as were exported for the benefit of drawback.